COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Richard Rose v. Ohio Savings Bank

Appellate case number:    01-12-00542-CV

Trial court case number: 0632092

Trial court:              295th District Court of Harris County

        The record in this appeal was originally due on July 4, 2012. After various requests for
extensions from the court reporters were granted, some due to the appellant’s failure to timely
pay for the record, the record was filed on January 24, 2013. However, on January 29, 2013, one
of the court reporters informed this Court that the appellant had requested that the exhibits to the
case be filed as a supplement to the record that had already been filed. Although we will not
refuse to file a supplemental reporter’s record, requests for supplemental records do not extend
the deadline to file appellant’s brief. See TEX. R. APP. P. 34.6(b). Accordingly, appellant’s brief
was set due on February 25, 2013. Appellant did not file his brief, and on March 20, 2013 this
Court notified appellant that his appeal would be dismissed if he did not file a brief or a motion
for extension within 10 days. On April 1, 2013, appellant filed a motion for extension of time to
file the brief, requesting an extension of time to file the brief to April 19, 2013. Appellant
indicated that he had not paid for the supplemental reporter’s record, but would do so on April 2,
2013. This Court granted appellant’s motion for extension to April 19, 2013.
        No supplemental reporter’s record has been filed in this appeal, and appellant failed to
file his brief by April 19, 2013. On May 6, 2013, this Court notified appellant that his appeal
was subject to dismissal for failure to timely file a brief and required a response by May 16,
2013. No response has been filed.
       The record is complete in this appeal, and although we will not refuse to file a
supplemental record, any request for a supplemental record does not extend the time for
appellant’s brief to be filed. Accordingly, appellant is ORDERED to file his brief within 10
days of the date of this order. If the brief is not filed within 10 days, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   X Acting individually      Acting for the Court


Date: July 19, 2013